Citation Nr: 1454560	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-44 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of prostate cancer.

2.  Entitlement to a compensable rating for erectile dysfunction.

3.  Entitlement to service connection for post-operative residuals of medullary thyroid cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.  He served in Vietnam and is presumed to have been exposed to herbicides/Agent Orange therein.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a January 2009 rating decision of the VA Regional Office (RO) in Chicago, Illinois.

The Veteran was afforded a videoconference hearing at the RO in October 2014 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  The Veteran's claims file has been converted to electronic folders in the Virtual VA and Veterans Benefits Management Systems (VBMS) files

Following review of the record, the issue is addressed in the REMAND below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the appellant notified VA during his personal hearing that he wished to withdraw from appellate consideration the appeals of entitlement to a compensable rating for erectile dysfunction and entitlement to a higher rating for residuals of prostate cancer.



CONCLUSION OF LAW

The criteria for withdrawal by the appellant of the appeals of entitlement to a compensable rating for erectile dysfunction and entitlement to a higher rating for residuals of prostate cancer have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant. Id. 

During personal hearing in October 2014, the appellant indicated that he wished to withdraw the appeals of entitlement to higher ratings for erectile dysfunction and residuals of prostate cancer.  Therefore, as to these matters, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeals of entitlement to a compensable rating for erectile dysfunction and entitlement to a higher rating for residuals of prostate cancer are dismissed.


REMAND

The appellant testified during his personal hearing that he received treatment at VA for thyroid cancer and had had surgery on his thyroid gland in September 2013 whereupon 18 cancerous lymph nodes were removed.  He stated he received regular monitoring to check his thyroid levels and that this had most recently been done in February and September 2014.  The Veteran related that he had recently been given a new VA endocrinologist because the previous one had retired.

The record discloses that the appellant has received ongoing VA outpatient treatment for thyroid-related symptomatology.  The most recent VA outpatient records date through September 20, 2012.  As VA has notice of the potential existence of additional VA records, they must be retrieved and associated with other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, all VA outpatient records dated subsequent to September 20, 2012 should be requested and associated with the claims folder.

Review of the record discloses that in October 2010, the Veteran's treating VA endocrinologist furnished a report regarding a possible link between Agent Orange and medullary carcinoma of the thyroid gland.  The evidence submitted in support of his finding that "Agent Orange may well be causally linked" to the Veteran's thyroid cancer included a prior Board decision and an expert witness' statement in a Canadian legal case who testified that  "high levels of exposure to hexachlorobenzene, a contaminant of picloram, an herbicide and a component of Agent Orange, 'have been reported as being associated with a high prevalence of soft-tissue sarcoma and thyroid cancer."  The examiner did not offer any specific reasoning or rationale in support of the claim.

The Board would point out in this instance, that despite the Veteran's service in the Republic of Vietnam and conceded exposure to Agent Orange, thyroid cancer is not a disease for which presumptive service connection applies under 38 C.F.R. § 3.309(e) (2014).  However, a claimant may establish direct service incurrence when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 1994).  Thus, VA must not only determine whether the Veteran had a disability which is recognized by VA as being etiologically related to exposure to Agent Orange, but must also ascertain whether the disability was otherwise the result of active service and exposure to Agent Orange.  The Board observes that although vague, there is an opinion in the record that the appellant's thyroid cancer may be causally related to exposure to Agent Orange in Vietnam.  However, further development is warranted in this regard because the rationale provided in support of the conclusion is substantially lacking.

In this regard, the Board notes that the RO has not afforded the Veteran a VA examination, to include an opinion as to the etiology of the claimed disorder, including whether medullary thyroid cancer might be secondary to other service-connected disability, including prostate cancer.  An opinion is necessary under 38 U.S.C.A. § 5103A(d) (2014) when: (1) there is competent evidence that the veteran has a current disability, (2) there is evidence establishing that a veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) there is an indication the current disability or symptoms may be associated with service, and (4) there is not sufficient medical evidence to make a decision. See 38 U.S.C.A. § 5103A(c)(4) (2014).  As such, the Veteran should be afforded a VA examination by a specialist in Agent Orange diseases or a board-certified endocrinologist for an expert opinion in this matter.  

The Board would also point out that in VA outpatient notes dated in August 2007, the Veteran's treating VA endocrinologist indicated that the appellant needed "RET gene mutation" testing to determine if he had hereditary thyroid cancer.  It appears that this was not done because in November 2010, the physician once again requested "oncogene mutation analysis" to rule out the familial variety of thyroid cancer.  Therefore, on examination, the examiner should indicate whether testing was accomplished and if so, provide an assessment of the analysis and the clinical implications of the findings.

Accordingly, the case is REMANDED for the following actions:

1.  Retrieve VA outpatient records from September 21, 2012 through the present and associate with the claims folder.  All attempts to obtain the records should be documented.

2.  Schedule the Veteran for a VA examination by an expert/specialist in Agent Orange diseases or a board-certified endocrinologist, who has not seen him previously, to determine the etiology of medullary thyroid cancer.  The electronic claims folders must be made available to and be reviewed by the examiner.  A notation to the effect that records review took place should be included in examiner's report.  All indicated tests and studies should be performed, and all clinical findings set forth in detail.

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to the following:

a) Whether medullary carcinoma of the thyroid is at least as likely as not (a 50 percent or better probability) is causally related active service, to include exposure to Agent Orange in Vietnam, or

b) Whether it is at least as likely as not medullary thyroid cancer is familial in origin and unrelated to Agent Orange exposure, or 

c) Whether it is at least as likely than not that medullary thyroid cancer is secondary to or is aggravated by a service-connected disorder, including prostate cancer or 

d) Whether medullary thyroid cancer is more likely than not of post service onset and unrelated to service herbicide exposure or a service-connected disorder.

A complete rationale must be given for all opinions and conclusions reached in a detailed  narrative report.

3.  The AOJ should ensure that the medical report requested above complies with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction. See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After taking any further development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit is not granted, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


